Case 1:21-mj-00715-JRC Document 4 Filed 06/18/21 Page 1 of 32 PageID #: 30


                                                                                      CLOSED
                        U.S. District Court
              Eastern District of New York (Brooklyn)
  CRIMINAL DOCKET FOR CASE #: 1:21−mj−00715−JRC All Defendants

Case title: USA v. Rajkaran                            Date Filed: 06/18/2021
                                                       Date Terminated: 06/18/2021

Assigned to: Magistrate Judge James R.
Cho

Defendant (2)
Christopher James Rajkaran               represented by Kannan Sundaram
TERMINATED: 06/18/2021                                  Federal Defenders
                                                        One Pierrepont Plaza, 16th Floor
                                                        Brooklyn, NY 11201
                                                        718−330−1203
                                                        Fax: 718−855−0760
                                                        Email: kannan_sundaram@fd.org
                                                        LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED
                                                        Designation: Public Defender or
                                                        Community Defender Appointment

Pending Counts                                         Disposition
None

Highest Offense Level (Opening)
None

Terminated Counts                                      Disposition
None

Highest Offense Level (Terminated)
None

Complaints                                             Disposition
None



Plaintiff
USA                                      represented by Samantha Alessi
                                                        DOJ−USAO

                                                                                       USCA2 1
Case 1:21-mj-00715-JRC Document 4 Filed 06/18/21 Page 2 of 32 PageID #: 31


                                                          271 Cadman Plaza East
                                                          Brooklyn, NY 11201
                                                          347−482−9307
                                                          Email: Samantha.Alessi@usdoj.gov
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED
                                                          Designation: Government Attorney

Date Filed   # Page Docket Text
06/18/2021   1       RULE 40 AFFIDAVIT / removal complaint to the District of Minnesota by USA
                     as to Christopher James Rajkaran. Signed by Judge James Cho dtd 6/18/2021.
                     (Yuen, Sui−May) (Entered: 06/22/2021)
06/18/2021           Minute Entry for proceedings held before Magistrate Judge James R. Cho VIA
                     WEBEX VIDEO:Initial Appearance in Rule 5(c)(3) Proceedings as to
                     Christopher James Rajkaran held on 6/18/2021, Attorney Appointment of federal
                     defender Kannan Sundaram for the defendant. AUSA Samantha Alessi. (FTR
                     Log #Weekend arraignment.) Defendant arraigned on a removal complaint to the
                     District of Minnesota. No bail appl presented. Commitment to District of
                     Minnesota entered. Defendant waived identity hearing. (Yuen, Sui−May)
                     (Entered: 06/22/2021)
06/18/2021   2       COMMITMENT TO ANOTHER DISTRICT as to Christopher James Rajkaran.
                     Defendant committed to District of Minnesota.. Ordered by Magistrate Judge
                     James R. Cho on 6/18/2021. (Yuen, Sui−May) (Entered: 06/22/2021)
06/18/2021   3       WAIVER of Rule 5(c)(3) Hearing by Christopher James Rajkaran (Yuen,
                     Sui−May) (Entered: 06/22/2021)




                                                                                           USCA2 2
Case
 Case1:21-mj-00715-JRC
      1:21-mj-00715-JRC Document
                         Document41 Filed
                                     Filed06/18/21
                                           06/18/21 Page
                                                     Page31ofof32
                                                                27PageID
                                                                    PageID
                                                                         #: 1
                                                                            32




 AB:SSA

 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------X

 UNITED STATES OF AMERICA                                     AFF I D AVIT I N S U PPORT
                                                              O F RE M OVAL T O T H E
              - against -                                     D I STR I C T OF M INNE S OTA

 CHRISTOPHER JAMES RAJK.ARAN,                                 (F e d. R. Cr i m . P. 5)

                            Defendant.                        Case No. 21-MJ-715
 ---------------------------X

 EASTERN DISTRICT OF NEW YORK, SS:

                 Julie Amato, being duly sworn, deposes and states that she is a Special Agent with

 the Federal Bureau of Investigation, duly appointed according to law and acting as such.

                 On or about June 16, 2021, the United States District Court for the District of

 Minnesota issued an arrest warrant commanding the arrest of the defendant CHRISTOPHER

 JAMES RAJK.ARAN, in connection with an indictment charging the defendant with violations of

 Title 18, United States Code, Section 371 (Conspiracy to Commit Securities Fraud); Title 18,

 United States Code, Section 1343 (Wire Fraud); and Title 17, Code of Federal Regulations,

 240.1Ob (Securities Fraud).

                 The source of your deponent' s information and the grounds for her belief are as

 follows: 1

                 1.         On or about June 16, 2021, the United States District Court for the District

 of Minnesota issued an arrest warrant commanding the arrest of the defendant CHRISTOPHER



                Because the purpose of this Complaint is to set forth only those facts necessary to
 establish probable cause to arrest, I have not described all the relevant facts and circumstances of
 which I am aware.




                                                                                                           USCA2 3
Case
 Case1:21-mj-00715-JRC
      1:21-mj-00715-JRC Document
                         Document41 Filed
                                     Filed06/18/21
                                           06/18/21 Page
                                                     Page42ofof32
                                                                27PageID
                                                                    PageID
                                                                         #: 2
                                                                            33




                                                                                 USCA2 4
Case
 Case1:21-mj-00715-JRC
      1:21-mj-00715-JRC Document
                         Document41 Filed
                                     Filed06/18/21
                                           06/18/21 Page
                                                     Page53ofof32
                                                                27PageID
                                                                    PageID
                                                                         #: 3
                                                                            34




                                                                                 USCA2 5
Case
 Case1:21-mj-00715-JRC
      1:21-mj-00715-JRC Document
                         Document41 Filed
                                     Filed06/18/21
                                           06/18/21 Page
                                                     Page64ofof32
                                                                27PageID
                                                                    PageID
                                                                         #: 4
                                                                            35




                  EXHIBIT A




                                                                                 USCA2 6
Case
 Case1:21-mj-00715-JRC
      1:21-mj-00715-JRC Document
                         Document41 Filed
                                     Filed06/18/21
                                           06/18/21 Page
                                                     Page75ofof32
                                                                27PageID
                                                                    PageID
                                                                         #: 5
                                                                            36




                                                                                 USCA2 7
Case
 Case1:21-mj-00715-JRC
      1:21-mj-00715-JRC Document
                         Document41 Filed
                                     Filed06/18/21
                                           06/18/21 Page
                                                     Page86ofof32
                                                                27PageID
                                                                    PageID
                                                                         #: 6
                                                                            37




                                                                                 USCA2 8
Case
 Case1:21-mj-00715-JRC
      1:21-mj-00715-JRC Document
                         Document41 Filed
                                     Filed06/18/21
                                           06/18/21 Page
                                                     Page97ofof32
                                                                27PageID
                                                                    PageID
                                                                         #: 7
                                                                            38




                                                                                 USCA2 9
Case
 Case1:21-mj-00715-JRC
       1:21-mj-00715-JRCDocument
                         Document4 1Filed
                                      Filed
                                          06/18/21
                                            06/18/21Page
                                                     Page108of
                                                             of32
                                                                27PageID
                                                                   PageID#:839




                                                                             USCA2 10
Case
 Case1:21-mj-00715-JRC
       1:21-mj-00715-JRCDocument
                         Document4 1Filed
                                      Filed
                                          06/18/21
                                            06/18/21Page
                                                     Page119of
                                                             of32
                                                                27PageID
                                                                   PageID#:940




                                                                             USCA2 11
Case
Case1:21-mj-00715-JRC
     1:21-mj-00715-JRC Document
                       Document41 Filed
                                  Filed06/18/21
                                        06/18/21 Page
                                                 Page12
                                                      10of
                                                         of32
                                                            27PageID
                                                               PageID#:10
                                                                       41




                                                                        USCA2 12
Case
Case1:21-mj-00715-JRC
     1:21-mj-00715-JRC Document
                       Document41 Filed
                                  Filed06/18/21
                                        06/18/21 Page
                                                 Page13
                                                      11of
                                                         of32
                                                            27PageID
                                                               PageID#:11
                                                                       42




                                                                        USCA2 13
Case
Case1:21-mj-00715-JRC
     1:21-mj-00715-JRC Document
                       Document41 Filed
                                  Filed06/18/21
                                        06/18/21 Page
                                                 Page14
                                                      12of
                                                         of32
                                                            27PageID
                                                               PageID#:12
                                                                       43




                                                                        USCA2 14
Case
Case1:21-mj-00715-JRC
     1:21-mj-00715-JRC Document
                       Document41 Filed
                                  Filed06/18/21
                                        06/18/21 Page
                                                 Page15
                                                      13of
                                                         of32
                                                            27PageID
                                                               PageID#:13
                                                                       44




                                                                        USCA2 15
Case
Case1:21-mj-00715-JRC
     1:21-mj-00715-JRC Document
                       Document41 Filed
                                  Filed06/18/21
                                        06/18/21 Page
                                                 Page16
                                                      14of
                                                         of32
                                                            27PageID
                                                               PageID#:14
                                                                       45




                                                                        USCA2 16
Case
Case1:21-mj-00715-JRC
     1:21-mj-00715-JRC Document
                       Document41 Filed
                                  Filed06/18/21
                                        06/18/21 Page
                                                 Page17
                                                      15of
                                                         of32
                                                            27PageID
                                                               PageID#:15
                                                                       46




                                                                        USCA2 17
Case
Case1:21-mj-00715-JRC
     1:21-mj-00715-JRC Document
                       Document41 Filed
                                  Filed06/18/21
                                        06/18/21 Page
                                                 Page18
                                                      16of
                                                         of32
                                                            27PageID
                                                               PageID#:16
                                                                       47




                                                                        USCA2 18
Case
Case1:21-mj-00715-JRC
     1:21-mj-00715-JRC Document
                       Document41 Filed
                                  Filed06/18/21
                                        06/18/21 Page
                                                 Page19
                                                      17of
                                                         of32
                                                            27PageID
                                                               PageID#:17
                                                                       48




                                                                        USCA2 19
Case
Case1:21-mj-00715-JRC
     1:21-mj-00715-JRC Document
                       Document41 Filed
                                  Filed06/18/21
                                        06/18/21 Page
                                                 Page20
                                                      18of
                                                         of32
                                                            27PageID
                                                               PageID#:18
                                                                       49




                                                                        USCA2 20
Case
Case1:21-mj-00715-JRC
     1:21-mj-00715-JRC Document
                       Document41 Filed
                                  Filed06/18/21
                                        06/18/21 Page
                                                 Page21
                                                      19of
                                                         of32
                                                            27PageID
                                                               PageID#:19
                                                                       50




                                                                        USCA2 21
Case
Case1:21-mj-00715-JRC
     1:21-mj-00715-JRC Document
                       Document41 Filed
                                  Filed06/18/21
                                        06/18/21 Page
                                                 Page22
                                                      20of
                                                         of32
                                                            27PageID
                                                               PageID#:20
                                                                       51




                                                                        USCA2 22
Case
Case1:21-mj-00715-JRC
     1:21-mj-00715-JRC Document
                       Document41 Filed
                                  Filed06/18/21
                                        06/18/21 Page
                                                 Page23
                                                      21of
                                                         of32
                                                            27PageID
                                                               PageID#:21
                                                                       52




                                                                        USCA2 23
Case
Case1:21-mj-00715-JRC
     1:21-mj-00715-JRC Document
                       Document41 Filed
                                  Filed06/18/21
                                        06/18/21 Page
                                                 Page24
                                                      22of
                                                         of32
                                                            27PageID
                                                               PageID#:22
                                                                       53




                                                                        USCA2 24
Case
Case1:21-mj-00715-JRC
     1:21-mj-00715-JRC Document
                       Document41 Filed
                                  Filed06/18/21
                                        06/18/21 Page
                                                 Page25
                                                      23of
                                                         of32
                                                            27PageID
                                                               PageID#:23
                                                                       54




                                                                        USCA2 25
Case
Case1:21-mj-00715-JRC
     1:21-mj-00715-JRC Document
                       Document41 Filed
                                  Filed06/18/21
                                        06/18/21 Page
                                                 Page26
                                                      24of
                                                         of32
                                                            27PageID
                                                               PageID#:24
                                                                       55




                                                                        USCA2 26
Case
Case1:21-mj-00715-JRC
     1:21-mj-00715-JRC Document
                       Document41 Filed
                                  Filed06/18/21
                                        06/18/21 Page
                                                 Page27
                                                      25of
                                                         of32
                                                            27PageID
                                                               PageID#:25
                                                                       56




                 EXHIBIT B




                                                                        USCA2 27
Case
Case1:21-mj-00715-JRC
     1:21-mj-00715-JRC Document
                       Document41 Filed
                                  Filed06/18/21
                                        06/18/21 Page
                                                 Page28
                                                      26of
                                                         of32
                                                            27PageID
                                                               PageID#:26
                                                                       57




                                                                        USCA2 28
Case
Case1:21-mj-00715-JRC
     1:21-mj-00715-JRC Document
                       Document41 Filed
                                  Filed06/18/21
                                        06/18/21 Page
                                                 Page29
                                                      27of
                                                         of32
                                                            27PageID
                                                               PageID#:27
                                                                       58




                                                                        USCA2 29
Case 1:21-mj-00715-JRC Document 4 Filed 06/18/21 Page 30 of 32 PageID #: 59


MIME−Version:1.0
From:ecf_bounces@nyed.uscourts.gov
To:nobody@nyed.uscourts.gov
Bcc:
−−Case Participants: Samantha Alessi (samantha.alessi@usdoj.gov), Kannan Sundaram
(edny_ecf@yahoo.com, kannan_sundaram@fd.org), Magistrate Judge James R. Cho
(james_cho@nyed.uscourts.gov, john_hazelwood@nyed.uscourts.gov,
sarah_maneval@nyed.uscourts.gov, saudia_gillespie@nyed.uscourts.gov)
−−Non Case Participants:
−−No Notice Sent:

Message−Id:15949810@nyed.uscourts.gov
Subject:Activity in Case 1:21−mj−00715−JRC USA v. Rajkaran Initial Appearance − Rule
5(c)(3)
Content−Type: text/html

                                          U.S. District Court

                                     Eastern District of New York

Notice of Electronic Filing


The following transaction was entered on 6/22/2021 at 4:24 PM EDT and filed on 6/18/2021

Case Name:       USA v. Rajkaran
Case Number:     1:21−mj−00715−JRC
Filer:
Document Number: No document attached
Docket Text:
 Minute Entry for proceedings held before Magistrate Judge James R. Cho VIA WEBEX
VIDEO:Initial Appearance in Rule 5(c)(3) Proceedings as to Christopher James Rajkaran held
on 6/18/2021, Attorney Appointment of federal defender Kannan Sundaram for the defendant.
AUSA Samantha Alessi. (FTR Log #Weekend arraignment.) Defendant arraigned on a
removal complaint to the District of Minnesota. No bail appl presented. Commitment to
District of Minnesota entered. Defendant waived identity hearing. (Yuen, Sui−May)


1:21−mj−00715−JRC−2 Notice has been electronically mailed to:

Kannan Sundaram     kannan_sundaram@fd.org, edny_ecf@yahoo.com

Samantha Alessi   Samantha.Alessi@usdoj.gov

1:21−mj−00715−JRC−2 Notice will not be electronically mailed to:




                                                                                           USCA2 30
Case
 Case1:21-mj-00715-JRC
       1:21-mj-00715-JRCDocument
                         Document4 2Filed
                                      Filed
                                          06/18/21
                                            06/18/21Page
                                                     Page311of
                                                             of32
                                                                1 PageID
                                                                  PageID#:
                                                                         2860




                                                                                USCA2 31
                                         21-715 M
 Case
  Case1:21-mj-00715-JRC
        1:21-mj-00715-JRCDocument
                          Document4 3Filed
                                       Filed
                                           06/18/21
                                             06/18/21Page
                                                      Page321of
                                                              of32
                                                                 1 PageID
                                                                   PageID#:
                                                                          2961




                                                       21-715 M


Christopher James Rajkaran




                                                                   Minnesota




   X




                                   S/ Christopher James Rajkaran
   6/18/2021

                                    S/ Kannan Sundaram




                                                                               USCA2 32
